EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on June 23, 2021.
The objections to the specification (e.g. Title, Abstract) in the previous office action have been withdrawn in light of the amendments to the specification.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The rejections under 35 U.S.C. 102 in the previous office action have been withdrawn in light of the amendments to the claims.  In summary, Claim 1 has been amended to incorporate the allowable subject matter of previous Claim 5. The allowable subject matter of Claim 8 has been rewritten to be in independent form by incorporating the subject matter of Claim 1.  New independent Claim 21 incorporates the features of Claim 1 and the allowable subject matter of previous Claim 5.
Accordingly, Claims 1 through 4, 6 through 9 and 21 through 28 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with MICHAEL R. MALEK, Attorney of Record, on August 31, 2021.
The application has been amended as follows: 
Claims 1, 4 and 23 have been amended as follows.
In Claim 1, “layer stack” (line 3) has been changed to –stack--; and “forming comprising:” (line 5) has been changed to –forming the magnetic core comprising:”.
In Claim 4, “layer stack” (line 2) has been changed to –stack--; and “layer stack” (line 3) has been changed to –stack--.
In Claim 23, --within the first layer—has been added after “plurality of trenches” (line 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896